Citation Nr: 1634776	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  13-18 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for asthmatic bronchitis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and T.A.




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to January 1964 and from March 1964 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In October 2014, a Board hearing was held before the undersigned.  A transcript of the hearing is of record.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran's asthmatic bronchitis is manifested by a Forced Expiratory Volume (FEV-1) test result of 30 percent.

2.  The Veteran is in receipt of a 100 percent schedular rating for asthmatic bronchitis, effective September 2006, and the issue of entitlement to a TDIU is rendered moot.


CONCLUSIONS OF LAW

1.  An initial rating of 100 percent for asthmatic bronchitis is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.96. 4.97, Diagnostic Codes 6600, 6602 (2015).

2.  The issue of whether the Veteran is entitled to an award of a TDIU is rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 4.16, 20.101 (2015); Bradley v. Peake, 22 Vet. App. 280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fact that the Board is assigning the Veteran the maximum rating of 100 percent, this is considered a fully favorable determination of the claim, and no discussion of compliance with VA's duty to notify and assist is necessary.

I.  Bronchial Asthma

The Veteran contends that his asthmatic bronchitis warrants an initial rating higher than 60 percent and that its severity prevents him from maintaining gainful employment.  The Veteran has testified that he has shortness of breath, wheezing, difficulty sleeping, difficulty with physical activity, and bronchial infections requiring medical care around four to five times a year, and that he requires an inhaler multiple times a day.  Board Hearing Transcript 4-7, 14-15.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

The Veteran's asthmatic bronchitis is rated under Diagnostic Code 6602, for bronchial asthma.  38 C.F.R. § 4.97, Diagnostic Code 6602.  Although the Veteran's exact diagnosis is not listed in the Rating Schedule, an unlisted disease is rated by analogy to a closely related disease affecting the same body system.  38 C.F.R. § 4.20.  Respiratory conditions are rated based on symptomatology and the results of pulmonary function tests (PFTs), such as the Diffusion Capacity of the Lung for Carbon Monoxide (DLCO) test, the FEV-1 test, and the Forced Vital Capacity (FVC) test.  38 C.F.R. § 4.96.  A 100 percent evaluation is assigned for bronchial asthma when a) FEV-1 is less than 40 percent, b) FEV-1/FVC is less than 40 percent, c) the veteran has more than one attack per week with episodes of respiratory failure, or d) the veteran requires daily use of systemic high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.

Chronic bronchitis is rated under Diagnostic Code 6600.  This rating code allows for a 100 percent rating where a) FEV-1 is less than 40 percent, b) FEV-1/FVC is less than 40 percent, c) DLCO is less than 40 percent, d) maximum exercise capacity is less than 15 milliliters/kilogram/minute, e) there is right ventricular hypertrophy or pulmonary hypertension, f) there are episodes of acute respiratory failure, or g) the veteran requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600.

In this case, the Veteran has submitted private medical records showing that in July 2014, his FEV-1 result was 30 percent and FVC was 32 percent.  The Veteran was noted to have "Very Severe Restriction."  The Veteran's private physician noted that the Veteran had severe asthmatic bronchitis, and that he used his inhalers but remained short of breath.  The physician also wrote an accompanying letter stating that the Veteran's FEV-1 was 30 percent, and that his asthmatic bronchitis prevented him from pursuing any gainful employment.

The Board finds that the medical evidence of severe impairment from asthmatic bronchitis in the July 2014 treatment record is consistent with the other medical evidence of record and the Veteran's lay statements regarding his symptoms.  While the April 2010 VA examination found differing PFT results, the Board affords the Veteran the benefit of the doubt and accepts the July 2014 PFT results as more indicative of his overall physical incapacity.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. § 4.7 (Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.).

The Board has also considered whether the Veteran's asthmatic bronchitis warrants referral for extraschedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2015).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  All steps must be met to justify referral.  Under the first step there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

The Board does not find that the evidence presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  The symptoms associated with the Veteran's asthmatic bronchitis include shortness of breath, wheezing, dyspnea with exertion, decreased mobility, and lack of stamina.  These are precisely the types of symptoms which are expected to accompany a respiratory disorder, and they are encompassed by the rating criteria, which evaluate impaired lung capacity and performance, as well as medication and treatment requirements.  See 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6602.  The assignment of the maximum schedular rating is an acknowledgement of the extreme severity of the Veteran's condition, including his inability to work and medical treatment needs, and there is no indication that any additional symptomatology exists which falls outside of these rating criteria.

The Veteran is not service-connected for any other disabilities at this time, and therefore consideration of his disabilities on a collective basis is not required.  See Yancy v. McDonald, 27 Vet. App. 484, 490 (2016); Johnson v. McDonald, 762 F.3d 1362 (2014).  The Board therefore finds that the Veteran's symptoms are the type of symptoms contemplated by the Rating Schedule, the threshold factor for extraschedular consideration under step one of Thun has not been met, the assigned schedular rating is adequate, and referral for the assignment of extraschedular disability rating is not warranted.

In sum, the Board concludes that affording the Veteran the benefit of the doubt, the Veteran's symptomatology more nearly approximates the criteria for a 100 percent evaluation for asthmatic bronchitis for the entire period on appeal. 

II.  TDIU

In August 2010, the Veteran claimed entitlement to a TDIU, indicating that he could not work due to his asthmatic bronchitis.  However, the Veteran has now been granted a total 100 percent disability rating for asthmatic bronchitis, effective September 19, 2006.  

The U.S. Court of Appeals for Veteran's Claims held in Bradley v. Peake, 22 Vet. App. 280 that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more.  See 38 U.S.C.A. § 1114(s).  Thus, Bradley made it such that even with the assignment of a total schedular rating, the issue of TDIU was potentially not moot.

The Board concludes that the holding in Bradley does not apply to the current case, as the Veteran is only service connected for a single disability, asthmatic bronchitis, and he has not claimed service connection for any additional disabilities.  He has further indicated in his August 2010 claim for TDIU that it is only due to asthmatic bronchitis that he is unable to work.  The Veteran is now in receipt of a 100 percent schedular rating for asthmatic bronchitis, effective September 2006, leaving no period since the submission of the claim for a TDIU where the schedular rating is "less than total."  Therefore, the Veteran's TDIU claim is moot, and the appeal of this issue is dismissed.





ORDER

Entitlement to an initial rating of 100 percent for asthmatic bronchitis is granted, subject to the laws and regulations governing the payment of VA compensation.

The appeal for entitlement to a TDIU is dismissed.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


